Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on August 26, 2022.
Claim 19 has been amended.
Claims 19-38 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method and a system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. Claims 19 and 29 recite organizing a social network (using facet records, context records, booklets, content data, lists of users associated with facets and users granted access to contexts) and setting visibility permission rules such that visibility is granted to the second content to a second list of users, the second list of users determined by applying an intersection operator to a list of users associated with the selected second context and the first list of users such that the second list of users can view the second content.
These limitations recite a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity including commercial or legal interactions (including business relations) & managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) as the claims may be performed by users determining access to content as traditionally performed in organizations.  For example, during a collaboration, subgroups can be formed to work on specific project areas and control of document distribution and editing can be such that only the members of subgroups will have permission to access the documents, not the entire group of collaborators.    
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of organizing a social network and setting visibility permission rules. Other than reciting “an electronic database configured to store”, “using an electronic processing system comprising a computer server in communication with the electronic database and the online social network to” and “on their respective display devices” nothing in the claim elements precludes the steps from practically being performed in the mind or with pen and paper.  This judicial exception is not integrated into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components. See the specification at [0256].  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea. 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “view the second content on their respective display devices” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Dependent claims 20-28 and 30-38 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite receiving requests to contribute content and further rules for granting visibility. Similar to the independent claims, the dependent claims generally “apply” the concept of organizing a social network and setting visibility permission rules. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 19 and 29.

Response to Arguments
	Applicant’s remarks, filed August 26, 2022, have been considered but are not persuasive.
	Applicant argues that the intersection operator is a key contributor to improving efficiency of computer resource usage in online social networks.  The Examiner has reviewed the specification and does not find anything to support Applicant’s assertion.  The specification does not state any alleged improvements to either the computer itself or the online social network.  The mere reduction of data that is required to be processed (owing to the use of the intersection operator) does not change or improvement the functionality of the computer itself.  Therefore, this argument is not persuasive.
	As to the arguments referring to privacy control, any improvement in privacy control is an improvement to the abstract idea itself.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629